Exhibit 10.12

 

EXECUTION COPY

 

 

 

 

PLEDGE AGREEMENT

 

DATED AS OF JUNE 29, 2010

 

AMONG

 

CROWN MEDIA HOLDINGS, INC.

 

AS PLEDGOR

 

AND

 

HC CROWN CORP.

 

AS SECURED PARTY

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions and Construction

1

 

 

 

2.

Pledge

4

 

 

 

3.

Delivery and Registration of Collateral

4

 

 

 

4.

Voting Rights and Dividends

5

 

 

 

5.

Representations and Warranties

5

 

 

 

6.

Further Assurances

6

 

 

 

7.

Covenants of Pledgor

7

 

 

 

8.

Secured Party as Pledgor’s Attorney-in-Fact

7

 

 

 

9.

Remedies upon Default

8

 

 

 

10.

Application of Proceeds

10

 

 

 

11.

Indemnity and Expenses

10

 

 

 

12.

Duties of Secured Party

11

 

 

 

13.

Choice of Law and Venue; Submission to Jurisdiction; Service of Process

11

 

 

 

14.

Amendments; etc.

12

 

 

 

15.

Notices

12

 

 

 

16.

Continuing Security Interest

13

 

 

 

17.

Security Interest Absolute

13

 

 

 

18.

Headings

14

 

 

 

19.

Severability

14

 

 

 

20.

Counterparts; Telefacsimile Execution

14

 

 

 

21.

Waiver of Marshaling

14

 

 

 

22.

Waiver of Jury Trial

14

 

i

--------------------------------------------------------------------------------


 

23.

Intercreditor

14

 

ii

--------------------------------------------------------------------------------


 

Pledge Agreement

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of June 29, 2010 is entered
into between Crown Media Holdings, Inc. a Delaware corporation (“Debtor”) each
of the Guarantors listed on the signature pages hereto (the “Guarantors” and
together with the Debtor each individually a “Pledgor” and collectively the
“Pledgors”) and HC Crown Corp., a Delaware Corporation (“Secured Party”), with
reference to the following:

 

WHEREAS, the Pledgors and the Secured Party are each a party that certain
Security and Pledge Agreement, dated July 27, 2007 (as amended, supplemented or
modified from time to time the “2007 Pledge and Security Agreement”) by and
among the Debtor, the subsidiaries of the Debtor listed as Guarantors on that
certain Credit, Security, Guarantee and Pledge Agreement dated as of August 31,
2001, as subsequently amended, among Crown Holdings, the Guarantors named
therein, the Lenders named therein and JPMorgan Chase as Agent and Hallmark
Cards, Incorporated on behalf of itself and as agent for each of the Secured
Party and Hallmark Entertainment Holdings, Inc., and the Debtor and the Secured
party wish to, and hereby do, continue and extend the pledge made therein;

 

WHEREAS, Pledgors and Secured Party are parties to that certain Credit Agreement
(as amended, restated, or otherwise modified from time to time, the “Credit
Agreement”), of even date herewith, pursuant to which Secured Party has agreed
to make certain financial accommodations to Pledgor;

 

WHEREAS, the Pledgors beneficially own the Equity Interests (as hereinafter
defined) in the Issuers (as hereinafter defined);

 

WHEREAS, to induce Secured Party to make the financial accommodations provided
to Pledgors pursuant to the Credit Agreement, Pledgors desire to pledge, grant,
transfer, and assign to Secured Party a security interest in the Collateral (as
hereinafter defined) to secure the Secured Obligations (as hereinafter defined),
as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

 

1.             Definitions and Construction.

 

(a)           Definitions.

 

All initially capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed thereto in the Credit Agreement. As used in this
Agreement:

 

“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in effect from time to time, and any successor statute thereto.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.

 

“Code” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

“Collateral” shall mean the Pledged Interests, the Future Rights, and the
Proceeds, collectively.

 

“Credit Agreement” shall have the meaning ascribed thereto in the recitals to
this Agreement.

 

“Equity Interests” means all securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company, or similar
entity, whether voting or nonvoting, certificated or uncertificated, including
general partner partnership interests, limited partner partnership interests,
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Event of Default” shall have the meaning ascribed thereto in the Credit
Agreement.

 

“Fundamental Documents” shall have the meaning ascribed to it in the Credit
Agreement.

 

“Future Rights” shall mean: (a) all Equity Interests (other than Pledged
Interests) of the Issuers, and all securities convertible or exchangeable into,
and all warrants, options, or other rights to purchase, Equity Interests of the
Issuers; and (b) the certificates or instruments representing such Equity
Interests, convertible or exchangeable securities, warrants, and other rights
and all dividends, cash, options, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests.

 

“Holder” and “Holders” shall have the meanings ascribed thereto in Section 3 of
this Agreement.

 

“Issuers” shall mean each of the Persons identified as an Issuer on Schedule 1
attached hereto (or any addendum thereto), and any successors thereto, whether
by merger or otherwise.

 

“Lien” shall mean any lien, mortgage, pledge, assignment (including any
assignment of rights to receive payments of money), security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, or any agreement to give
any security interest).

 

“Pledged Interests” shall mean (a) all Equity Interests of the Issuers
identified on Schedule 1; and (b) the certificates or instruments representing
such Equity Interests.

 

“Pledgor” shall have the meaning ascribed thereto in the recitals to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Proceeds” shall mean all proceeds (including proceeds of proceeds) of the
Pledged Interests and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract rights, inventory, equipment, general
intangibles, payment intangibles, deposit accounts, chattel paper, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in exchange for, or as a replacement of or a substitution for, any
of the Pledged Interests, Future Rights, or proceeds thereof (including any
cash, Equity Interests, or other securities or instruments issued after any
recapitalization, readjustment, reclassification, merger or consolidation with
respect to the Issuers and any security entitlements, as defined in
Section 8-102(a)(17) of the Code, with respect thereto); (b) “proceeds,” as such
term is defined in Section 9-102(a)(64) of the Code; (c) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Pledged Interests, Future
Rights, or proceeds thereof; (d) payments (in any form whatsoever) made or due
and payable to any Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Pledged Interests, Future Rights, or proceeds thereof; and (e) other amounts
from time to time paid or payable under or in connection with any of the Pledged
Interests, Future Rights, or proceeds thereof.

 

“Registered Organization” shall have the meaning ascribed thereto in
Section 9-102(a)(7) of the Code.

 

“Secured Obligations” shall mean all liabilities, obligations, or undertakings
owing by any Pledgor to Secured Party of any kind or description arising out of
or outstanding under, advanced or issued pursuant to, or evidenced by the Credit
Agreement, this Agreement, or any other Fundamental Document, irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, voluntary or involuntary, whether now existing
or hereafter arising, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including attorneys fees), and expenses which any Pledgor is
required to pay pursuant to any of the foregoing, by law, or otherwise.

 

“Secured Party” shall have the meaning ascribed thereto in the recitals to this
Agreement, together with its successors or assigns.

 

“Securities Act” shall have the meaning ascribed thereto in Section 9(c) of this
Agreement.

 

(b)           Construction.

 

(i)            Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular and to the singular include the
plural, the part includes the whole, the term “including” is not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms in this Agreement refer to this Agreement
as a whole and not exclusively to any particular provision of this Agreement.
Article, section, subsection, exhibit, and schedule references are to this
Agreement unless otherwise specified. All of the exhibits or schedules attached
to this Agreement shall be deemed incorporated herein by reference. Any
reference to any of the following documents includes any and all alterations,
amendments,

 

3

--------------------------------------------------------------------------------


 

restatements, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable: this Agreement, the Credit Agreement, or any of the
other Fundamental Documents.

 

(ii)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Secured Party or any Pledgor, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by both of the parties and their respective counsel and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 

(iii)          In the event of any direct conflict between the express terms and
provisions of this Agreement and of the Credit Agreement, the terms and
provisions of the Credit Agreement shall control.

 

2.             Pledge.

 

As security for the prompt payment and performance of the Secured Obligations in
full by Pledgors when due, whether at stated maturity, by acceleration or
otherwise (including amounts that would become due but for the operation of the
provisions of the Bankruptcy Code), each Pledgor hereby pledges, grants,
transfers, and assigns to Secured Party a security interest in all of such
Pledgor’s right, title, and interest in and to the Collateral.

 

3.             Delivery and Registration of Collateral.

 

(a)           All certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by each Pledgor to Secured Party or
Secured Party’s designee pursuant hereto at a location designated by Secured
Party and shall be held by or on behalf of Secured Party pursuant hereto, and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed indorsement certificate in the form attached hereto as Exhibit A
or other instrument of transfer or assignment in blank, in form and substance
satisfactory to Secured Party.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have the right, at any time in its discretion and
without notice to any Pledgor, to transfer to or to register on the books of the
Issuers (or of any other Person maintaining records with respect to the
Collateral) in the name of Secured Party or any of its nominees any or all of
the Collateral. In addition, Secured Party shall have the right at any time to
exchange certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 

(c)           If, at any time and from time to time, any Collateral (including
any certificate or instrument representing or evidencing any Collateral) is in
the possession of a Person other than Secured Party or Pledgor (a “Holder”),
then Pledgor shall immediately, at Secured Party’s option, either cause such
Collateral to be delivered into Secured Party’s possession, or cause such Holder
to enter into a control agreement, in form and substance satisfactory to Secured
Party, and take all other steps deemed necessary by Secured Party to perfect the
security interest of Secured Party in such Collateral, all pursuant to Sections
9-106 & 9-313 of the Code or other applicable law governing the perfection of
Secured Party’s security interest in the Collateral in the possession of such
Holder.

 

4

--------------------------------------------------------------------------------


 

(d)           Any and all Collateral (including dividends, interest, and other
cash distributions) at any time received or held by any Pledgor shall be so
received or held in trust for Secured Party, shall be segregated from other
funds and property of Pledgor and shall be forthwith delivered to Secured Party
in the same form as so received or held, with any necessary indorsements;
provided that cash dividends or distributions received by Pledgor, may be
retained by Pledgor in accordance with Section 4 and used in the ordinary course
of Pledgor’s business.

 

(e)           If at any time, and from time to time, any Collateral consists of
an uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, or otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with applicable law.

 

4.             Voting Rights and Dividends.

 

(a)           So long as no Event of Default shall have occurred and be
continuing, each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Fundamental Documents and shall
be entitled to receive and retain any cash dividends or distributions paid or
distributed in respect of the Collateral.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, all rights of each Pledgor to exercise the voting and other consensual
rights or receive and retain cash dividends or distributions that it would
otherwise be entitled to exercise or receive and retain, as applicable pursuant
to Section 4(a), shall cease, and all such rights shall thereupon become vested
in Secured Party, who shall thereupon have the sole right to exercise such
voting or other consensual rights and to receive and retain such cash dividends
and distributions. Pledgors shall execute and deliver (or cause to be executed
and delivered) to Secured Party all such proxies and other instruments as
Secured Party may reasonably request for the purpose of enabling Secured Party
to exercise the voting and other rights which it is entitled to exercise and to
receive the dividends and distributions that it is entitled to receive and
retain pursuant to the preceding sentence.

 

5.             Representations and Warranties.

 

Each Pledgor represents, warrants, and covenants as follows:

 

(a)           Pledgor has taken all steps it deems necessary or appropriate to
be informed on a continuing basis of changes or potential changes affecting the
Collateral (including rights of conversion and exchange, rights to subscribe,
payment of dividends, reorganizations or recapitalization, tender offers and
voting and registration rights), and Pledgor agrees that Secured Party shall
have no responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

 

(b)           Pledgor is a Registered Organization, organized under the laws of
the state set forth on Schedule 2. Pledgor’s type of organization is set forth
on Schedule 2.

 

(c)           All information herein or hereafter supplied to Secured Party by
or on behalf of Pledgor in writing with respect to the Collateral is, or in the
case of information hereafter supplied will be, accurate and complete in all
material respects.

 

5

--------------------------------------------------------------------------------


 

(d)           Pledgor is and will be the sole legal and beneficial owner of the
Collateral of such Pledgor (including the Pledged Interests and all other
Collateral acquired by Pledgor after the date hereof) free and clear of any
adverse claim, Lien, or other right, title, or interest of any party, other than
the Liens in favor of Secured Party.

 

(e)           This Agreement, and the delivery to Secured Party of the Pledged
Interests representing Collateral (or the control agreements referred to in
Section 3 of this Agreement), creates a valid, perfected, and first priority
security interest in one hundred percent (100%) of the Pledged Interests in
favor of Secured Party securing payment of the Secured Obligations, and all
actions necessary to achieve such perfection have been duly taken.

 

(f)            Schedule 1 to this Agreement is true and correct and complete in
all material respects. Without limiting the generality of the foregoing:
(i) except as set forth on Schedule 1, all the Pledged Interests are in
certificated form, and, except to the extent registered in the name of Secured
Party or its nominee pursuant to the provisions of this Agreement, are
registered in the name of the Pledgor who owns such Pledged Interests; and
(ii) the Pledged Interests as to each of the Issuers constitute at least the
percentage of all the fully diluted issued and outstanding Equity Interests of
such Issuer as set forth in Schedule 1 to this Agreement.

 

(g)           There are no presently existing Future Rights or Proceeds owned by
Pledgor.

 

(h)           The Pledged Interests have been duly authorized and validly issued
and are fully paid and nonassessable.

 

(i)            Neither the pledge of the Collateral pursuant to this Agreement
nor the extensions of credit represented by the Secured Obligations violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

6.             Further Assurances.

 

(a)           Each Pledgor agrees that from time to time, at the expense of
Pledgor, Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or reasonably
desirable, or that Secured Party may request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Pledgor will: (i) at the request of Secured Party, mark conspicuously each of
its records pertaining to the Collateral with a legend, in form and substance
reasonably satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby; (ii) execute any such
instruments or notices, as may be necessary or reasonably desirable, or as
Secured Party may request, in order to perfect and preserve the first priority
security interests granted or purported to be granted hereby; (iii) allow
inspection of the Collateral by Secured Party or Persons designated by Secured
Party; and (iv) appear in and defend any action or proceeding that may affect
Pledgor’s title to or Secured Party’s security interest in the Collateral.

 

(b)           Each Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. A carbon, photographic, or other reproduction of
this Agreement or any financing statement covering

 

6

--------------------------------------------------------------------------------


 

the Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(c)           Each Pledgor will furnish to Secured Party, upon the request of
Secured Party: (i) a certificate executed by an authorized officer of Pledgor,
and dated as of the date of delivery to Secured Party, itemizing in such detail
as Secured Party may request, the Collateral which, as of the date of such
certificate, has been delivered to Secured Party by Pledgor pursuant to the
provisions of this Agreement; and (ii) such statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Secured Party may request.

 

7.             Covenants of Pledgor.

 

Each Pledgor shall:

 

(a)           Perform each and every covenant in the Fundamental Documents
applicable to such Pledgor;

 

(b)           Neither change its jurisdiction of organization nor cease to be a
Registered Organization, in each case, without giving Secured Party at least
thirty (30) days prior written notice thereof;

 

(c)           To the extent it may lawfully do so, use its best efforts to
prevent the Issuers from issuing Future Rights or Proceeds, except for cash
dividends and other distributions to be paid by any Issuer to Pledgor; and

 

(d)           Upon receipt by Pledgor of any material notice, report, or other
communication from any of the Issuers or any Holder relating to all or any part
of the Collateral, deliver such notice, report or other communication to Secured
Party as soon as possible, but in no event later than five (5) days following
the receipt thereof by Pledgor.

 

8.             Secured Party as Pledgor’s Attorney-in-Fact.

 

(a)           Each Pledgor hereby irrevocably appoints Secured Party as
Pledgor’s attorney-in-fact, with full authority in the place and stead of
Pledgor and in the name of Pledgor, Secured Party or otherwise, from time to
time at Secured Party’s discretion, to take any action and to execute any
instrument that Secured Party may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including: (i) upon the occurrence
and during the continuance of an Event of Default, to receive, indorse, and
collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Collateral or any part
thereof to the extent permitted hereunder and to give full discharge for the
same and to execute and file governmental notifications and reporting forms;
(ii) to enter into any control agreements Secured Party deems necessary pursuant
to Section 3 of this Agreement; or (iii) to arrange for the transfer of the
Collateral on the books of any of the Issuers or any other Person to the name of
Secured Party or to the name of Secured Party’s nominee.

 

(b)           In addition to the designation of Secured Party as each Pledgor’s
attorney-in-fact in subsection (a), each Pledgor hereby irrevocably appoints
Secured Party as Pledgor’s agent and

 

7

--------------------------------------------------------------------------------


 

attorney-in-fact to make, execute and deliver any and all documents and writings
which may be necessary or appropriate for approval of, or be required by, any
regulatory authority located in any city, county, state or country where Pledgor
or any of the Issuers engage in business, in order to transfer or to more
effectively transfer any of the Pledged Interests or otherwise enforce Secured
Party’s rights hereunder.

 

9.             Remedies upon Default.

 

Upon the occurrence and during the continuance of an Event of Default:

 

(a)           Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and Secured Party may also without notice (except as specified below) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay, or appraisal that it now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) calendar days notice to Pledgor of the time
and place of any public sale or the time after which a private sale is to be
made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefore, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, each Pledgor hereby waives
any claims against Secured Party arising because the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if Secured Party accepts
the first offer received and does not offer such Collateral to more than one
offeree.

 

(b)           Each Pledgor hereby agrees that any sale or other disposition of
the Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.

 

(c)           Each Pledgor hereby acknowledges that the sale by Secured Party of
any Collateral pursuant to the terms hereof in compliance with the Securities
Act of 1933 as now in effect or as hereafter amended, or any similar statute
hereafter adopted with similar purpose or effect (the “Securities Act”), as well
as applicable “Blue Sky” or other state securities laws, may require strict

 

8

--------------------------------------------------------------------------------


 

limitations as to the manner in which Secured Party or any subsequent transferee
of the Collateral may dispose thereof. Each Pledgor acknowledges and agrees that
in order to protect Secured Party’s interest it may be necessary to sell the
Collateral at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, such as a public offering under the
Securities Act. No Pledgor has any objection to sale in such a manner and agrees
that Secured Party shall have no obligation to obtain the maximum possible price
for the Collateral. Without limiting the generality of the foregoing, each
Pledgor agrees that, upon the occurrence and during the continuation of an Event
of Default, Secured Party may, subject to applicable law, from time to time
attempt to sell all or any part of the Collateral by a private placement,
restricting the bidders and prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, Secured Party may solicit offers to buy the Collateral or any part
thereof for cash, from a limited number of investors reasonably believed by
Secured Party to be institutional investors or other accredited investors who
might be interested in purchasing the Collateral. If Secured Party shall solicit
such offers, then the acceptance by Secured Party of one of the offers shall be
deemed to be a commercially reasonable method of disposition of the Collateral.

 

(d)           If Secured Party shall determine to exercise its right to sell all
or any portion of the Collateral pursuant to this Section, each Pledgor agrees
that, upon request of Secured Party, Pledgor will, at its own expense:

 

(i)            use its best efforts to execute and deliver, and cause the
Issuers and the directors and officers thereof to execute and deliver, all such
instruments and documents, and to do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of Secured Party, advisable to
register such Collateral under the provisions of the Securities Act, and to
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

 

(ii)           use its best efforts to qualify the Collateral under the state
securities laws or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by Secured Party;

 

(iii)          cause the Issuers to make available to their respective security
holders, as soon as practicable, an earnings statement which will satisfy the
provisions of Section 11 (a) of the Securities Act;

 

(iv)          execute and deliver, or cause the officers and directors of the
Issuers to execute and deliver, to any person, entity or governmental authority
as Secured Party may choose, any and all documents and writings which, in
Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or the Issuers engage in business, in
order to transfer or to more effectively transfer the Pledged Interests or
otherwise enforce Secured Party’s rights hereunder; and

 

9

--------------------------------------------------------------------------------


 

(v)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

Each Pledgor acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of this Section and that such failure would not
be adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.

 

(e)           EACH PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN
THIS SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS
OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW
EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN
SUBSECTION (a) OF THIS Section 9, ANY REQUIREMENT OF NOTICE, DEMAND, OR
ADVERTISEMENT FOR SALE.

 

10.           Application of Proceeds.

 

Upon the occurrence and during the continuance of an Event of Default, any cash
held by Secured Party as Collateral and all cash Proceeds received by Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral pursuant to the exercise by Secured Party of its
remedies as a secured creditor as provided in Section 9 shall be applied from
time to time by Secured Party as provided in the Credit Agreement.

 

11.           Indemnity and Expenses.

 

Each Pledgor jointly and severally agrees:

 

(a)           To indemnify and hold harmless Secured Party and each of its
directors, officers, employees, agents and affiliates from and against any and
all claims, damages, demands, losses, obligations, judgments and liabilities
(including, without limitation, reasonable attorneys’ fees and expenses) in any
way arising out of or in connection with this Agreement or the Secured
Obligations, except to the extent the same shall arise as a result of the gross
negligence or willful misconduct of the party seeking to be indemnified; and

 

(b)           To pay and reimburse Secured Party upon demand for all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) that Secured Party may incur in connection with (i) the custody,
use or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, (ii) the exercise or enforcement of any rights or
remedies granted hereunder, under the Credit Agreement, or under any of the
other Fundamental Documents or otherwise available to it (whether at law, in
equity or otherwise), or (iii) the failure by any Pledgor to perform or observe
any of the provisions hereof. The provisions of this Section shall survive the
execution and delivery of this Agreement, the repayment of any of the Secured
Obligations, the termination of the commitments

 

10

--------------------------------------------------------------------------------


 

of Secured Party under the Credit Agreement and the termination of this
Agreement or any other Fundamental Document.

 

12.           Duties of Secured Party.

 

The powers conferred on Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Except as provided in Section 9-207 of the Code, Secured Party shall
have no duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.

 

13.           Choice of Law and Venue; Submission to Jurisdiction; Service of
Process.

 

(a)           THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED IN ANY OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, THE COURTS OF THE STATE OF DELAWARE SITTING IN NEW CASTLE COUNTY
DELAWARE OR OF THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF DELAWARE, AND
ANY APPELLATE COURT FROM ANY THEREOF.

 

(b)           EACH PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(c)           EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT, OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO PLEDGOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE
WITH THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE
UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

(d)           NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW, OR TO PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING

 

11

--------------------------------------------------------------------------------


 

OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE
FORUM OR JURISDICTION.

 

14.           Amendments; etc.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure by any Pledgor herefrom shall in any event be effective unless the
same shall be in writing and signed by the Debtor and the Secured Party, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of Secured
Party to exercise, and no delay in exercising any right under this Agreement,
any other Fundamental Document, or otherwise with respect to any of the Secured
Obligations, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under this Agreement, any other Fundamental Document, or
otherwise with respect to any of the Secured Obligations preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided for in this Agreement or otherwise with respect to any of the Secured
Obligations are cumulative and not exclusive of any remedies provided by law.

 

15.           Notices.

 

Unless otherwise specifically provided herein, all notices shall be in writing
addressed to the respective party as set forth below: and may be personally
served, faxed, telecopied or sent by overnight courier service or United States
mail:

 

If to any Pledgor:

 

 

 

Crown Media Holdings, Inc.

 

 

 

12700 Ventura Blvd.

 

 

 

Studio City, California 91604

 

 

 

Attention: William J. Abbott

 

 

 

If to Secured Party:

 

 

 

Hallmark Cards, Inc.

 

 

 

2501 McGee, Mail Drop 342

 

 

 

Kansas City, MO 64108

 

 

 

Attention: Tim Griffith

 

 

 

with a copy to:

 

 

 

Willkie Farr & Gallagher LL

 

 

 

787 Seventh Avenue

 

 

12

--------------------------------------------------------------------------------


 

New York, New York 10019

 

 

 

Attention: Maurice M. Lefkort

 

 

Any notice given pursuant to this section shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by United States mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed. Any party hereto may change the address or fax number at which it is
to receive notices hereunder by notice to the other party in writing in the
foregoing manner.

 

16.           Continuing Security Interest.

 

This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect until the indefeasible payment in
full of the Secured Obligations and the full and final termination of any
commitment to extend any financial accommodations under the Credit Agreement;
(b) be binding upon each Pledgor and its successors and assigns; and (c) inure
to the benefit of Secured Party and its successors, transferees, and assigns.
Upon the indefeasible payment in full of the Secured Obligations and the full
and final termination of any commitment to extend any financial accommodations
under the Credit Agreement, the security interests granted herein shall
automatically terminate and all rights to the Collateral shall revert to
Pledgor. Upon any such termination, Secured Party will, at Pledgor’s expense,
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination. Such documents shall be prepared by
Pledgor and shall be in form and substance reasonably satisfactory to Secured
Party.

 

17.           Security Interest Absolute.

 

To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of each Pledgor hereunder,
shall be absolute and unconditional irrespective of:

 

(a)           any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including any
of the Fundamental Documents;

 

(b)           any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any of the Fundamental Documents,
or any other agreement or instrument relating thereto;

 

(c)           any exchange, release, or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Secured Obligations; or

 

(d)           any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

13

--------------------------------------------------------------------------------


 

18.           Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

19.           Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

20.           Counterparts; Telefacsimile Execution.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, or binding effect
hereof.

 

21.           Waiver of Marshaling.

 

Each of Pledgor and Secured Party acknowledges and agrees that in exercising any
rights under or with respect to the Collateral: (a) Secured Party is under no
obligation to marshal any Collateral; (b) may, in its absolute discretion,
realize upon the Collateral in any order and in any manner it so elects; and
(c) may, in its absolute discretion, apply the proceeds of any or all of the
Collateral to the Secured Obligations in any order and in any manner it so
elects. Each Pledgor and Secured Party waive any right to require the marshaling
of any of the Collateral.

 

22.           Waiver of Jury Trial.

 

EACH OF PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PLEDGOR AND SECURED PARTY REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

23.           Intercreditor

 

The terms and conditions of this Agreement are subject to the terms and
conditions of the Intercreditor Agreement. In the event of any conflict between
the terms and conditions of this

 

14

--------------------------------------------------------------------------------


 

Agreement and the terms, conditions and provisions of the Intercreditor
Agreement, the terms, conditions and provisions of the Intercreditor Agreement
shall control. The rights and remedies of the Secured Party under this Agreement
will be subject to the terms, conditions and provisions of the Intercreditor
Agreement. Notwithstanding anything to the contrary in this Agreement, prior to
the discharge of the First Priority Obligations (as defined in the Intercreditor
Agreement), any obligation of the Pledgors in this Agreement that requires
delivery of Collateral to, possession or control of Collateral with, the pledge,
assignment, endorsement or transfer of Collateral to or the registration of
Collateral in the name of, the Secured Party shall be deemed complied with and
satisfied if such delivery of collateral is made to, such possession or control
of Collateral is with, or such Collateral be assigned, endorsed or transferred
to or registered in the name of, the Revolving Lender; provided that,
notwithstanding the foregoing, nothing contained in this Section shall limit or
otherwise adversely effect the pledge of any Collateral under Section 2 of this
Agreement. To the extent that any covenants, representations or warranties set
forth in this Agreement are untrue or incorrect solely as a result of the
delivery to, or grant of possession or control to, the Revolving Lender in
accordance with this Section, such representation or warranty shall not be
deemed to be untrue or incorrect for purposes of this Agreement.

 

[Signature page to follow.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Pledgors and Secured Party have caused this
Agreement to be duly executed and delivered by their officers thereunto duly
authorized as of the date first written above.

 

 

DEBTOR:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:

Brian Stewart

 

 

Title:

EVP / CFO

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:

Brian Stewart

 

 

Title:

EVP / CFO

 

 

 

 

 

CM INTERMEDIARY, LLC

 

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:

Brian Stewart

 

 

Title:

EVP / CFO

 

 

 

 

 

CITI TEEVEE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:

Brian Stewart

 

 

Title:

EVP / CFO

 

 

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stewart

 

 

Name:

Brian Stewart

 

 

Title:

EVP / CFO

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

HC CROWN CORP.

 

 

 

 

By:

/s/ Timothy Griffith

 

 

Name:

Timothy Griffith

 

 

Title:

Vice President

 

[Signature Page to the Pledge Agreement]

 

--------------------------------------------------------------------------------